DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claims 11 and 14-20 are objected to because of the following informalities:  
Regarding claim 11, Examiner notes that the term ‘…the center line…’ should be changed to read --…a center line…-- in order to obviate any antecedent basis issues.  
Regarding claims 14-20, Examiner notes that all claims recite the term ‘…the display driving device..’ yet claim 13 only provides antecedent basis for “…a display drive device…”.  Examiner recommends changing the term ‘…the display driving device..’ to read --…the display drive device…-- in order to obviate any antecedent basis issues.  
Regarding claim 17, Examiner notes that the term ‘…the transition display area…’ should be changed to read --…a transition display area…-- in order to obviate any antecedent basis issues.  

Regarding claim 18, Examiner notes that the term ‘…the corner area…’ should be changed to read --…a corner area…-- in order to obviate any antecedent basis issues.  
Regarding claim 19, Examiner notes that the terms ‘…the straight edge area…’ and ‘…the center line…’ should be changed to read --…a straight edge area…--  and --…a center line…-- (respectively) in order to obviate any antecedent basis issues.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (hereinafter Jin – CN108648631A).
Regarding claim 1, Jin discloses a curved display screen, comprising: a flat display area (Figure 1, element 120); and a curved display area, wherein the curved display area is arranged around the flat display area (130; see also paragraph 82), and a pixel density in at least one part of the curved display area is lower than a pixel density in the flat display area (see paragraph 84).
Regarding claim 2, Jin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the pixel density in the curved display area is gradually decreased in a direction away from the flat display area (see paragraph 85).
Regarding claim 3, Jin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a transition display area, wherein: the transition display area is arranged between the flat display area and the curved display area; and a pixel density in the transition display area is gradually decreased in a direction of away from the flat display area, a maximum value of the pixel density in the transition display area is less than or equal to the pixel density in the flat display area, a minimum value of the pixel density in the transition display area is greater than or equal to the pixel density in the curved display area (see paragraph 85 – note that the term ‘gradually’ inherently suggests a transition area since the pixel density change is gradual and not immediate).
Regarding claim 4, Jin discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above and further that the pixel density in the curved display area is gradually decreased in a linear manner (see paragraph 85).
Regarding claim 5, Jin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the curved display area comprises a straight edge area and a corner area connected to each other, and a pixel density in the corner area is lower than a pixel density of the flat display area (as shown in Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (hereinafter Jin – CN108648631A).
Regarding claim 6, Jin discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above.  Jin does not specifically disclose a corner area or a straight area.  Jin does disclose that the pixel density gradually increases pointing towards the main display area [read: away from the edge/corner area].  Therefore it can also be read that the pixel density gradually decreases in a direction from a main display area towards the edge [and therefore corner] area (see paragraph 0085).
It would have been obvious to one of ordinary skill in the art that as the pixel density decreases towards the edge of the display that it also decrease towards the corners of the display as well since this would yield predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (hereinafter Jin – CN108648631A) in view of Feng et al (hereinafter Feng – CN10937457).
Regarding claim 7, Jin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Jin does not specifically disclose that the driving current and the brightness of the pixels in the curved area are both great than that of the pixels in the flat area.
Feng discloses a display wherein the pixel density is greater in a main area than the pixel density of the edge area (see Figure 1 – note that the pixel spacing in that of the main area 120 is much smaller than that of the pixel spacing in the edge area 110).  Feng further discloses that the driving current (and therefore the luminance) of the less dense area (110) is greater than that of the more dense area (120) do that the display can appear to be more uniform (see paragraphs 36, 47, and 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 8, the combination of Jin and Feng disclose all of the limitations of claim 7 as discussed in the claim 7 rejection above.  While Jin discloses that the pixel density of the flat area gradually transitions to a less pixel dense curved area (see paragraph 85), Feng further discloses that the driving current is increased for the less dense pixel area in order to achieve a more uniform total display area (see paragraph 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 9, Jin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Jin further discloses that the curved display screen further comprises a transition display area, and the transition display area is arranged between the flat display area and the curved display area (see paragraph 85 – note that the term ‘gradually’ inherently suggests a transition area since the pixel density change is gradual and not immediate); a pixel density in the transition display area is gradually decreased in a direction away from the flat display area, a maximum value of the pixel density in the transition display area is less than or equal to a minimum value of the pixel density in the pixel density in the flat display area, and a minimum value of the pixel density in transition display area is greater than or equal to the pixel density in the curved display area (see paragraph 84 and 85).   Jin fails to disclose the driving current of the pixels in the various areas of various pixel densities.
Feng discloses a display wherein the pixel density is greater in a main area than the pixel density of the edge area (see Figure 1 – note that the pixel spacing in that of the main area 120 is much smaller than that of the pixel spacing in the edge area 110).  Feng further discloses that the driving current (and therefore the luminance) of the less dense area (110) is greater than that of the more dense area (120) do that the display can appear to be more uniform (see paragraphs 36, 47, and 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 10, Jin discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above.  Jin does not specifically disclose that the driving current and the brightness of the pixels in the corner area are both great than that of the pixels in the flat area.
Feng discloses a display wherein the pixel density is greater in a main area than the pixel density of the edge area (see Figure 1 – note that the pixel spacing in that of the main area 120 is much smaller than that of the pixel spacing in the edge area 110).  Feng further discloses that the driving current (and therefore the luminance) of the less dense area (110) is greater than that of the more dense area (120) do that the display can appear to be more uniform (see paragraphs 36, 47, and 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 11, Jin discloses all of the limitations of claim 5 as discussed in the claim 5 rejection above.  Jin does not specifically disclose that the driving current and the brightness of the pixels in the corner area are both great than that of the pixels in the flat area.  While Jin discloses that the pixel density of the flat area gradually transitions to a less pixel dense curved area (see paragraph 85), Feng further discloses that the driving current is increased for the less dense pixel area in order to achieve a more uniform total display area (see paragraph 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 12, Jin discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Jin does not specifically disclose the display signal in relation to the two areas of different pixel densities.
Feng discloses that the resolution of the less pixel dense area is smaller than that of the main area, and further discloses displaying an image that is transitionally connected with the main area (see paragraph 47).
It would have been obvious to combine display as disclosed by Jin with the display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (hereinafter Jin – CN108648631A) in view of Kim et al. (hereinafter Kim – US Doc. No. 20210004117).
Regarding claim 13, Jin discloses an electronic device, comprising: a curved display screen, comprising: a flat display area (Figure 1, element 120); and a curved display area (130; see also paragraph 82), wherein the curved display area is arranged around the flat display area, and a pixel density in at least one part of the curved display area is lower than a pixel density in the flat display area (see paragraph 84).  Jin does not disclose a housing. Motherboard, or a cover plate.  
Kim disclsoes a mobile device including a housing (Figure 4, element 330), wherein the housing is connected to the curved display screen (410), and an installation space is defined between the curved display screen and the housing (between 330 and 410); a motherboard, wherein the motherboard is arranged in the installation space, a display drive device is arranged on the motherboard, and the display drive device is electrically connected to the curved display screen (350); and a curved transparent cover plate arranged on a surface of the curved display screen away from the housing (310).
It would have been obvious to combine display with the included pixel densities in different areas as disclosed by Jin with the mobile device as disclosed by Kim, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (hereinafter Jin – CN108648631A) in view of Kim et al. (hereinafter Kim – US Doc. No. 20210004117) and further in view of Feng et al (hereinafter Feng – CN10937457).
Regarding claim 14, the combination of Jin and Kim disclose all of the limitations of claim 13 as discussed in the claim 13 rejection above.  Neither Jin nor Kim specifically disclose driving currents. 
Feng discloses a display wherein the pixel density is greater in a main area than the pixel density of the edge area (see Figure 1 – note that the pixel spacing in that of the main area 120 is much smaller than that of the pixel spacing in the edge area 110).  Feng further discloses that the driving current (and therefore the luminance) of the less dense area (110) is greater than that of the more dense area (120) do that the display can appear to be more uniform (see paragraphs 36, 47, and 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the mobile device structure as disclosed by Kim with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 15, the combination of Jin, Kim, and Feng disclose all of the limitations of claim 14 as discussed in the claim 14 rejection above.  Feng discloses a display wherein the pixel density is greater in a main area than the pixel density of the edge area (see Figure 1 – note that the pixel spacing in that of the main area 120 is much smaller than that of the pixel spacing in the edge area 110).  Feng further discloses that the driving current (and therefore the luminance) of the less dense area (110) is greater than that of the more dense area (120) do that the display can appear to be more uniform (see paragraphs 36, 47, and 54).
Regarding claim 16, the combination of Jin, Kim, and Feng disclose all of the limitations of claim 15 as discussed in the claim 15 rejection above.  While Jin discloses that the pixel density of the flat area gradually transitions to a less pixel dense curved area (see paragraph 85), Feng further discloses that the driving current is increased for the less dense pixel area in order to achieve a more uniform total display area (see paragraph 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the mobile device structure as disclosed by Kim with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 17, the combination of Jin, Kim, and Feng disclose all of the limitations of claim 15 as discussed in the claim 15 rejection above.  While Jin discloses that the pixel density of the flat area gradually transitions to a less pixel dense curved area (see paragraph 85), Feng further discloses that the driving current is increased for the less dense pixel area in order to achieve a more uniform total display area (see paragraph 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the mobile device structure as disclosed by Kim with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 18, the combination of Jin, Kim, and Feng disclose all of the limitations of claim 15 as discussed in the claim 15 rejection above.  Feng discloses a display wherein the pixel density is greater in a main area than the pixel density of the edge area (see Figure 1 – note that the pixel spacing in that of the main area 120 is much smaller than that of the pixel spacing in the edge area 110).  Feng further discloses that the driving current (and therefore the luminance) of the less dense area (110) is greater than that of the more dense area (120) do that the display can appear to be more uniform (see paragraphs 36, 47, and 54).
Regarding claim 19, the combination of Jin, Kim, and Feng disclose all of the limitations of claim 18 as discussed in the claim 18 rejection above.  While Jin discloses that the pixel density of the flat area gradually transitions to a less pixel dense curved area (see paragraph 85), Feng further discloses that the driving current is increased for the less dense pixel area in order to achieve a more uniform total display area (see paragraph 54).
It would have been obvious to combine display with the increased pixel density in the flat area and the decreased pixel density in the curved area as disclosed by Jin with the mobile device structure as disclosed by Kim with the display where the less dense pixel area is driven higher and brighter than the more dense area to achieve a more uniform display as disclosed by Feng, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 20, the combination of Jin, Kim, and Feng disclose all of the limitations of claim 14 as discussed in the claim 14 rejection above.  Feng discloses that the resolution of the less pixel dense area is smaller than that of the main area, and further discloses displaying an image that is transitionally connected with the main area (see paragraph 47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Powell et al (US Doc. NO. 20180113241) discloses a display with a curved portion and a bent portion which also discloses variance in pixel spacing.
Lu et al. (US Doc. No. 20190163006) discloses a curved display wherein the pixel density varies based on the curvature of the display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694